DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2021-02-05 has been entered.


Response to Amendment
The amendment filed 2021-02-05 has been entered and fully considered.

In light of applicant’s amendment, filed 2021-02-05, the specification objection has been withdrawn.

In light of applicant’s amendment, filed 2021-02-05, the claim objections have been withdrawn.

In light of applicant’s amendment, filed 2021-02-05, the 35 U.S.C. § 112(b) rejections have been withdrawn.

In light of applicant’s amendment, filed 2021-02-05, the 35 U.S.C. § 101 rejection has been withdrawn.

Applicant’s arguments, see pp. 8-10, filed 2021-02-05, with respect to the claim amendments overcoming the prior art of the rejection of claims 1-3 and 6-9 under 35 U.S.C. § 102(a)(1) and of claims 1-9 under 35 U.S.C. § 103 have been fully considered and are persuasive. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2020-12-21 and 2021-01-28 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Jacques L. Etkowicz (Reg. No. 41738) on 2021-02-16.

Please replace the Claims as follows:
9. (Currently Amended) An electronic control unit for controlling a communication network in a motor vehicle, the controller comprising:
a processor configured to:
assess communication paths which are possible for transmitting data between the controller, internal devices within the motor vehicle and external devices outside of the motor vehicle, the assessment including:
determining each of the communication paths between the controller and the internal devices, and between the controller and the external devices,
determining communication protocols supported by each of internal devices and the external devices,
determining a risk of attack by a third party device for each of the communication paths and for each of the communication protocols,
selecting a combination of a selected communication path of the communication paths and a selected communication protocol of the communication protocols, based on the risk of attack, and
controlling the motor vehicle by communicating with at least one of the internal devices or at least one of the external devices via the selected combination of selected communication path and the selected communication protocol.

Allowable Subject Matter
Claims 1 and  are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the response to the Office action, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner has been unable to locate prior art that would anticipate or render obvious the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491